Citation Nr: 1001271	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-38 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.    


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to July 
1987, during the Vietnam Era and peacetime.  He died in 
November 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and June 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which inter 
alia denied service connection for the Veteran's cause of 
death, and denied DIC under 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
November 2005 and lists the immediate cause of death as 
cardiac arrest, due to (or as a consequence of) septic shock, 
due to (or as a consequence of) infarcted small bowel.

2.  At the time of the Veteran's death, service connection 
was in effect for major depression (evaluated as 50 percent 
disabling), neurogenic bladder with urinary incontinence 
(evaluated as 40 percent disabling), residuals of L4-5 
laminectomy for spinal stenosis (evaluated as 40 percent 
disabling), pseudo-meningocele with unsuccessful surgical 
repair times two (evaluated as 10 percent disabling); fecal 
incontinence (evaluated as 10 percent disabling), fascia lata 
graft donor site of the right thigh (evaluated as 
noncompensable), and impotence (evaluated as noncompensable).  
The Veteran also received a total disability rating based on 
individual unemployability (TDIU), effective February 1, 
1988, to February 29, 1996, and from May 20, 2001.

3.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities either 
caused or contributed substantially or materially to cause 
his death.

4.  A small bowel infarction was not demonstrated in service 
or for many years thereafter.  

5.  There is no competent medical evidence of record 
demonstrating a relationship between the cause of the 
Veteran's death and his active military service.  

6.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in July 
1987 for a period of not less than 5 years immediately 
preceding death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service or that 
may be presumed to have been incurred in service did not 
cause or contribute substantially or materially to the cause 
of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).  

2.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

In the instant case, the appellant was advised by a December 
2005 letter of the evidence and information necessary to 
substantiate her claim as well as hers and VA's respective 
responsibilities in obtaining such evidence and information.  
Specifically, the December 2005 letter informed her that, to 
substantiate her claim, the evidence must show that the 
Veteran died while on active duty or he died from a service-
connected injury or disease.  Additionally, such letter 
advised the appellant that the evidence needed to show a 
reasonable probability that the condition that contributed to 
the Veteran's death was caused by injury or disease that 
began during service.  Although the December 2005 letter did 
not provide her with a statement of the condition for which 
the Veteran was service-connected at the time of his death in 
accordance with Hupp, or inform her of the information and 
evidence necessary to establish an effective date if the 
benefit were granted, the VA sent a June 2008 letter 
informing the appellant of the above.  

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  In this case, subsequent to 
the June 2008 VCAA letter, the RO readjudicated the claim by 
way of a November 2008 Supplemental Statement of the Case 
(SSOC), at which time the appellant was given an additional 
60 days to respond.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims and given ample time to respond.  
The information submitted by the appellant exemplifies the 
appellant's knowledge of what she had to demonstrate in order 
to acquire service connection for the Veteran's cause of 
death.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication of the claim.

The Board observes that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
appellant.  Thus, the Board finds that any error in the 
timing of the appellant's notification of the VCAA 
constituted harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's service treatment records (STRs); post-service 
treatment records, including private treatment records and VA 
medical records; Internet articles; and statements submitted 
by the Veteran and the appellant have been associated with 
the claims file.  

The appellant did not provide any information to VA 
concerning available relevant treatment records that she 
wanted the RO to obtain for her that have not been requested 
or obtained.  Further, the VA obtained a VA medical opinion 
in order to determine whether the Veteran's cause of death is 
related to his military service.  See November 2008 
Compensation and Pension (C&P) Examination Report.  Thus, the 
Board finds that VA has fully satisfied the duty to assist.  
In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of her 
claims.

Merits of the Claim

Service Connection for Cause of Death Claim

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.312(a) (2009).  The death of a Veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
Id.  A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  Id.  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  In the same category, there would be included 
service-connected diseases or injuries of any evaluation 
(even 100 percent evaluations) but of a quiescent or static 
nature involving muscular or skeletal functions and not 
materially affecting other vital body functions.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the death certificate reflects that the Veteran 
died in November 2005 at the age of 57 and lists the 
immediate cause of death as cardiac arrest, due to (or as a 
consequence of) septic shock, due to (or as a consequence of) 
infarcted small bowel.  An autopsy was not performed.

The appellant contends that the Veteran's underlying cause of 
death of small bowel infarction was secondary to his service-
connected fecal incontinence disability, and thus, the 
Veteran's service-connected fecal incontinence disability 
caused his death.  See December 2007 "Appeal to the Board," 
VA Form 9; January 2009 "Statement of Accredited 
Representative in Appealed Case," VA Form 646.  Upon review 
of the evidence of record, the Board finds that the 
appellant's contention is without merit.     

In this regard, review of the claims folder reveals that the 
Veteran's service-connected disabilities were major 
depression, neurogenic bladder with urinary incontinence, 
residuals of L4-5 laminectomy for spinal stenosis, pseudo-
meningocele with unsuccessful surgical repair times two, 
fecal incontinence, fascia lata graft donor site of the right 
thigh, and impotence.  See January 2003 Rating Decision.  
There is no evidence that such disabilities either caused or 
contributed substantially or materially to cause his death, 
specifically a causal relationship between any of the 
Veteran's service-connected disabilities and a small bowel 
infarction.  In this regard, the Board notes that the 
Veteran's service-connected major depression, residuals of 
L4-5 laminectomy for spinal stenosis, pseudo-meningocele 
(hernial protrusion) with unsuccessful surgical repair times 
two, fascia lata graft donor site of the right thigh, and 
impotence, are minor service-connected disabilities of a 
quiescent or static nature, not materially affecting a vital 
organ (in this case, the heart).  See 38 C.F.R. § 3.312(c).  
Additionally, the evidence shows that the Veteran died 
primarily due to unrelated disabilities involving small bowel 
infarction.  Therefore, the Board finds that the Veteran's 
major depression, residuals of L4-5 laminectomy for spinal 
stenosis, pseudo-meningocele (hernial protrusion) with 
unsuccessful surgical repair times two, fascia lata graft 
donor site of the right thigh, and impotence did not cause or 
contribute substantially or materially to cause his death.  
See id.

Furthermore, the evidence of record does not reflect that the 
disabilities which caused the Veteran's death were incurred 
in or aggravated by his active military service.  The 
Veteran's STRs are negative for complaints, treatment, or 
diagnoses of a small bowel infarction.

Post-service, the record fails to show that the Veteran 
manifested cardiovascular disease to a degree of 10 percent 
within the one year following his service discharge in July 
1987, thus, presumptive service connection is not warranted.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

An October 2005 Operative Report from Gulfport Memorial 
Hospital indicates that the Veteran underwent an abdominal 
exploration which revealed necrosis of the \small bowel.  
There are no other post-service treatment records containing 
complaints, treatment, or diagnoses of any chronic 
cardiovascular disorder, including a small bowel infarction.

Moreover, there is no medical evidence demonstrating a 
relationship between the disabilities causing the Veteran's 
death and his service, including his service-connected fecal 
or urinary incontinence disabilities.  In this regard, the 
Board has also considered a November 2008 C&P Examination 
Report.  The November 2008 C&P Examination Report contains a 
negative nexus opinion with regard to the Veteran's service-
connected neurological urinary and fecal incontinence and his 
death, and the appellant has not provided an opinion to the 
contrary.  In this regard, after review of the Veteran's 
claims folder, the November 2008 VA physician opined that 
"there is no nexus between the Veteran's service-connected 
fecal incontinence and his small bowel infarction, ultimately 
his cause of death."  As rationale, the VA physician noted 
that "fecal incontinence due to laminectomy is a 
neurological event, static to the time of onset," and 
"small bowel infarction is a vascular event occurring in the 
small bowel, not related to a neurological event involving 
the bowel."  See November 2008 C&P Examination Report. 

The Board acknowledges the Internet articles regarding fecal 
incontinence submitted by the appellant.  However, these 
articles fail to reveal a causal connection between the 
Veteran's service-connected fecal incontinence disability, or 
any of his other service-connected disabilities, and his 
death.  See 38 C.F.R. § 3.312(c)(1).  Even if such articles 
revealed such a connection, medical opinions on the specific 
case under consideration are probative, while generic 
statements of medical science are not.    

As such, the evidence of a nexus or link between the 
Veteran's cause of death and his military service, including 
his service-connected fecal incontinence disability, is 
limited to the appellant's own statements.  While the 
appellant is competent to testify as to observable 
symptomatology of an injury or illness, she is not competent 
or qualified, as a layperson, to render an opinion concerning 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303, 307-
08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  Absent competent evidence of a causal nexus between 
the Veteran's cause of death and his military service, to 
include his service-connected fecal incontinence disability, 
the appellant is not entitled to service connection for the 
cause of his death.  

Therefore, the Board finds that a chronic vascular disorder 
or small bowel infarction was not present in service or for 
many years thereafter, and there is no competent evidence 
relating such disabilities to service or the Veteran's 
service-connected major depression, neurogenic bladder with 
urinary incontinence, residuals of L4-5 laminectomy for 
spinal stenosis, pseudo-meningocele with unsuccessful 
surgical repair times two, fecal incontinence, fascia lata 
graft donor site of the right thigh, and impotence 
disabilities.  In addition, the preponderance of the evidence 
is against a finding that the Veteran's disabilities were 
incurred in or aggravated by service, had any significant 
adverse effect on the events leading to the Veteran's death, 
or otherwise contributed substantially or materially to his 
demise. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death and, 
as such, that doctrine is not applicable in the instant 
appeal and her claim must be denied.  38 U.S.C.A. § 5107.   




DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2009).

"Entitled to receive" means that the Veteran filed a claim 
for disability compensation during his or her lifetime and: 
(1) the Veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disability for one of the above time 
periods specified above, but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime; (2) additional evidence submitted to VA 
before or after the Veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the Veteran's lifetime for awarding a total service-connected 
disability rating retroactively for one of the periods 
specified above; or (3) at the time of death, the Veteran had 
service-connected disability rated totally disabling by VA 
for one of the periods specified above. 38 C.F.R. § 3.22(b).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the Veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

In the instant case, the Veteran's death certificate 
indicates that the Veteran died in November 2005.  The record 
reflects that the Veteran left service in July 1987, and does 
not show that he was a prisoner of war.  At the time of his 
death in November 2005, the Veteran was in receipt of a 50 
percent rating for major depression, a 40 percent rating for 
neurogenic bladder with urinary incontinence, a 40 percent 
rating for residuals of L4-5 laminectomy for spinal stenosis, 
a 10 percent rating for pseudo-meningocele with unsuccessful 
surgical repair times two, a 10 percent rating for fecal 
incontinence, a noncompensable rating for fascia lata graft 
donor site of the right thigh, and a noncompensable rating 
for impotence.  In his lifetime, the Veteran was in receipt 
of a 100 percent rating for service-connected residuals of 
L4-5 laminectomy for spinal stenosis, effective October 22, 
1998, to December 31, 1998, and January 23, 2001, to July 31, 
2001.  He did not have a 100 percent rating for any of his 
other service-connected disabilities.  The Veteran was also 
granted a total rating based on individual unemployability 
(TDIU) due to service-connected disabilities, effective 
February 1, 1988, to February 29, 1996, and from May 20, 
2001.  See January 2003 Rating Decision.  In light of the 
foregoing, the appellant is not entitled to DIC under 
38 U.S.C.A. § 1318 because the Veteran was not service-
connected for a disability (or disabilities) rated as 100 
percent disabling for at least 10 years prior to his death in 
November 2005.  As such, at the time of his death he was, by 
definition, not in receipt of, or entitled to receive, 
compensation for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.

Moreover, because the Veteran was not rated totally disabled 
continuously after his last discharge from service in July 
1987 for a period of not less than 5 years immediately 
preceding death, the 5-year rule of 38 U.S.C.A. § 1318 has 
not been satisfied.  In addition, there is no allegation of 
clear and unmistakable error (CUE) in relation to any rating 
decision promulgated during the Veteran's lifetime as to his 
service-connected disabilities, nor is there additional 
evidence submitted to VA before or after the Veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, which provides a basis for reopening a 
claim finally decided during the Veteran's lifetime for 
awarding a total service-connected disability rating 
retroactively for one of the periods specified above.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 have not 
been met.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005) (DIC claims filed on or after January 21, 2000, are 
not subject to hypothetical entitlement analysis).  Although 
the Board regrets that the outcome to the appellant is not 
favorable, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's service, including service during a 
period of war.  Although the Board is denying this claim due 
to the application of the law, the Board is sympathetic to 
the claim.  The Board, however, is without authority to grant 
this claim on an equitable basis 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 
11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.    



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


